Case: 1:18-cv-08449 Document #: 13-1 Filed: 03/08/19 Page 1 of 3 PageID #:31




            Exhibit A
         Case: 1:18-cv-08449 Document #: 13-1 Filed: 03/08/19 Page 2 of 3 PageID #:32



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    TYKEIA T. WRIGHT,

             Plaintiff,
                                                             Case No. 1:18-cv-08449
    v.
                                                          Hon. Judge John T. Tharp, Jr.
    PREMIER RECOVERY GROUP, INC.,

             Defendants.



                                    ATTORNEY FEES AND COSTS


   Attorney Fees:

Date           Description                           Attorney/Staff    Rate       Time Amount
               Reviewed of documents verify
12/21/2018                                           Nathan Volheim    $375.00    0.5     $187.50
               potential causes of action
12/21/2018     Researched proper defendant           Nathan Volheim    $375.00    1.0     $375.00
               Verified facts to determine if all
12/21/2018                                           Nathan Volheim    $375.00    0.5     $187.50
               elements of FDCPA are present
12/22/2018     Drafted Complaint                     Nathan Volheim    $375.00    2.5     $937.50
12/26/2018     Final revisions of Complaint          Nathan Volheim    $375.00    0.5     $187.50
               Filed Complaint, Issued Summons and
12/26/2018                                           Kiran Wadia       $125.00    2.0     $250.00
               sent to clerk of Court to serve
               Filed executed summons with the
1/14/2019                                            Kiran Wadia       $125.00    0.2     $25.00
               Court
               Draft Motion for Entry of Default
2/1/2019                                             Nathan Volheim    $375.00    1.0     $375.00
               Judgment
               Filed Motion for Entry of Default
2/1/2019       Judgment and sent to Defendant via    Kiran Wadia       $125.00    1.0     $125.00
               mail, fax and email
               Responded to an email from
2/3/2019       Defendant’s Registered Agent          Nathan Volheim    $375.00    0.2     $75.00
               Regarding Settlement Demand
2/8/2019       Drafted Status Report                 Nathan Volheim    $375.00    0.5     $187.50
2/8/2019       Filed Status Report                   Kiran Wadia       $125.00    0.2     $25.00
       Case: 1:18-cv-08449 Document #: 13-1 Filed: 03/08/19 Page 3 of 3 PageID #:33



            Reviewed Case and Attended Initial     Taxiarchis
2/12/2019                                                             $375.00   1.0   $375.00
            Status Hearing                         Hatzidmitiriadis
2/25/2019   Drafted Motion for Default Judgement   Nathan Volheim     $375.00   2.0   $750.00
                                                                                      $4, 062.50



   Costs:
   Filing Fee                                                            $   400.00
   Service Costs                                                         $   95.00
   Parking Fee                                                           $   30.00
   Mailing Cost                                                          $   20.40
   Total Costs:                                                          $   545.40

   Grand Total
   Attorney Fees                                                         $ 4,062.50
   Costs                                                                 $ 545.40
   Total                                                                 $ 4,607.90
